Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 16, ---it is determined that--- has been deleted.
In claim 13, line 2, ---and can capture--- has been changed to ---for capturing---; line 13, ---it is determined that--- has been deleted.
Authorization for this examiner’s amendment was given in an interview with  Mr. Scherer on   July 27,2022.
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a power distribution network monitoring system, comprising: a plurality of measuring instruments that are installed at predetermined positions on power lines constituting a power distribution network and configured to perform electrical measurement of the power lines; a data collection relay configured to receive data related to measurement results from the plurality of measuring instruments; an imaging unit that is disposed near the data collection relay and configured to capture an image including of the data collection relay; and an abnormality detector configured to use the image captured by the imaging unit to detect an abnormality with respect to the data collection relay; and a storage unit configured to store image data taken by the imaging unit, wherein the image data consists of a single image previously captured by the imaging unit; wherein the abnormality detector compares the latest image captured by the imaging unit and the image data stored by the storage unit and determines whether or not an appearance of the data collection relay changes, if there is no change in the appearance of the data collection relay, the image data in the storage unit is updated with the latest image captured by the imaging unit as recited in claim 1. Claims 2-12  depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a power distribution network monitoring device, comprising: an imaging unit that is disposed near a data collection relay for capturing an image of the data collection relay, where the data collection relay is installed at a predetermined position on a power line constituting a power distribution network and configured to receive data related to measurement results from a plurality of measuring instruments that perform electrical measurement of the power line; and an abnormality detector configured to use the image captured by the imaging unit to detect an abnormality in the data collection relay, the abnormality detector compares two images including the latest image received from the imaging unit and a previously captured image stored in a storage unit and determines whether or not an appearance of the data collection relay changes, if there is no change in the appearance of the data collection relay, the previously captured image in the storage unit is updated to the latest image as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bennett et al (Pat# 9,742,462) disclose Transmission Medium And Communication Interfaces And Methods For Use Therewith.
Gerszberg et al (Pat# 9,800,327) disclose Apparatus For Controlling Operations Of A Communication Device And Methods Thereof.
Gerszberg et al (Pat# 9,912,382) disclose Network Termination And Methods For Use Therewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867